Appeal by the defendant from four judgments of the Supreme Court, Queens County (Sherman, J.), each rendered November 17, 1983, convicting him of *764assault in the second degree, criminal possession of stolen property in the first degree, attempted rape in the first degree, and attempted criminal possession of stolen property in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.